DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 27-29 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 27: these claims introduce “a floor support” (line 7 of both claims) and again later reference “a floor support” (line 10 / line 12), rendering the claims indefinite as it is unclear whether the second reference is to a separate and distinct floor support, as the direct wording of the claims would suggest, or to the same floor support, since the names are identical. Claim 1, previously rejected as indefinite for this issue, was successfully amended to resolve the issue.
Regarding claims 28-29 and 33: these claims are rejected as incorporating the indefinite limitations of a parent claim.
Regarding claim 34: in the second paragraph after the preamble, the passage, “wherein each of the first bar and the second bar is connected by a third pivot and a fourth pivot, respectively, to a floor support” uses the word “respectively” to indicate which bar is associated with which pivot; the first bar 
In the second to last paragraph the claim recites, “and without a need to have friction or springs on the thrust control handle to remain at any position along the linear range of thrust control” which limitation is unclear. As amended, it is difficult to determine what claim element this function is being ascribed to and consequently what feature of the claim is further limited by this language. Reference to the disclosure does not clarify what aspect of the invention renders friction unnecessary since this aspect of the invention is only described as a general benefit of the invention in lists of benefits of the invention and is never connected to any structure or process besides simply being a property of the thrust control handle itself. Presently the claim element this limitation comes closest to further limiting is either the crankbell or the crankbell pivot, neither of which are associated with this function in the disclosure.
Furthermore, this limitation suggests that there is no friction in the thrust control handle, which does not seem to be what was intended. If worded to say “without the use of friction or springs on the thrust control handle…” or “without a need to use friction” or something similar, the clarity of the claim would be improved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11, 14-16, 18-20, 23-24, 27-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,644,588 B2) in view of Methlin (US 1,536,515 A) and Frasca (US 3,378,938 A).

    PNG
    media_image1.png
    377
    347
    media_image1.png
    Greyscale

Figure 2 of US 6,644,588 B2 to King
Regarding independent claims 1, 14 and 27: King teaches a thrust control apparatus for a tiltrotor craft (11) comprising a thrust control handle (51) and a linkage between the handle and the engine thrust control (c. 3, ℓ. 30-32: power levers 55 are analogous to the collective in helicopters and throttle in fixed wing aircraft, meaning that these levers control the total thrust of the rotors). King is silent to details of the linkage.
Methlin teaches a linkage for an aircraft flight control inceptor (see figure) which comprises a control handle (including wheel V and shaft M),
a three bar assembly comprising a first bar (b-c) and a second bar (a-d),
the first and the second bar connected to the control handle by a first (a) and second (b) pivot, respectively, and to a floor support by a third (bracket at c) and fourth (bracket at d) pivot, respectively, wherein the control handle has a substantially linear motion when moved from a forward to an aft position and the control handle moves substantially parallel to a floor support (page 1, ℓ. 39-49).
Since King is silent to the linkage which converts movement of the thrust control handle into input to the engine thrust control, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the thrust control apparatus of King with a linkage 


    PNG
    media_image2.png
    499
    400
    media_image2.png
    Greyscale

Figure of US 1,536,515 A to Methlin
Methlin however is silent to a transverse bar connected at a first end to the first or second bar or both and at a second end to a linker, which linker is connected to a first end of a crankbell connected to a crankbell pivot connected to the floor support below the first and second bars.
Frasca teaches an aircraft control inceptor linkage which comprises a transverse bar (72) connected at a first end to a first bar (1/71) and at a second end to a linker (75 or 73); and
(74) connected to a crankbell pivot (visible in fig. 2 at the corner of the L-shaped element 74) that is connected to the floor support (119) below the first bar (see fig. 2), wherein a first end of the crankbell is connected to the linker.

    PNG
    media_image3.png
    487
    234
    media_image3.png
    Greyscale

Figure 2 (excerpt) of US 3,378,938 A to Frasca
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the thrust control apparatus of King, as modified by Methlin, with a linkage assembly such as taught by Frasca for the purpose of increasing the flexibility in placing the control components, such as by increasing the vertical spacing of the linkages from the control handle.
In so doing, the movement of the thrust control handle of King would be would be substantially linear and substantially parallel to the floor support in the same sense that the movement of the thrust 
Specifically regarding claim 14, the combination meets the method steps by providing the elements as required by the claim. With regards to claim 27, any elements between the first and second bar and the thrust control handle (such as the rod M of Methlin) may be considered as the grip support or part of the grip support, and the elements of the combination may be considered as a kit that could replace a hypothetical rotorcraft collective.
Regarding claim 2: King, as modified, provides the apparatus of claim 1, wherein the thrust control handle has a substantially linear motion that controls engine thrust (as combined), and the crankbell transfers the substantially linear motion of the thrust control handle into a substantially perpendicular motion (Frasca fig. 2: crankbell 74 transfers incoming motion into a substantially perpendicular motion) that engages an engine thrust control at a second end of the crankbell (analogous to the elements in Frasca at 75 or downstream of 75).
Regarding claims 3 and 15: King, as modified, provides the apparatus of claim 1 and method of claim 14, wherein the tiltrotor craft is a vertical take off and landing aircraft (King abstract).
Regarding claims 4 and 16: King, as modified, provides the apparatus of claim 1 and method of claim 14, wherein the thrust control handle comprises at least one tiltrotor angle controller (King 53).
Regarding claims 6 and 18: King, as modified, provides the apparatus of claim 1 and method of claim 14, wherein the apparatus is configured such that a substantially linear motion at the thrust control handle is converted into a lateral motion under a floor of a cockpit (see Frasca fig. 2) at a compressed ratio (since the transverse arm is shorter than the first bar). In the event that this is not the case, in the alternative, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the different portions of the control linkage at the desired relative In re Reese, 129 USPQ 402.
Regarding claims 7-8, 19-20 and 28-29: King, as modified, provides the apparatus of claim 1, method of claim 14, and kit of claim 27, wherein the thrust control handle (King 51) comprises one or more finger and/or thumb controls (such as King fig. 2: thumbwheel 53, switches 57, or buttons 59) such as a nacelle control thumbwheel (King 53).
Regarding claims 11 and 23: King, as modified, provides the apparatus of claim 1 and method fo claim 14, wherein a grip support (including Methlin bars A, B and shaft M) is connected by the first (b) and second (a) pivot to the first (b-c) and second (a-d) bar and provided between the thrust control handle (King 51; analogous to wheel V in Methlin) and the first and second bars (see Methlin figure).
Regarding claim 24: King, as modified, provides the method of claim 14, wherein the thrust control motion is minimally arcuate or rotary (as modified and in the same sense that the motion of the thrust control handle of the present invention is minimally arcuate or rotary).
Regarding claim 33: King, as modified, provides the kit of claim 27. King does not explicitly teach one or more interchangeable thrust control handles comprising different finger control configurations. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided additional handles to be replacements in the event of failure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. As the thrust control handle (51) of King could be held in different ways and has several control devices, it is considered to have different finger control configurations.

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Methlin and Frasca as applied to claims 1 and 14 above, and further in view of Maurer (US 2,656,133 A).
Regarding claims 13 and 26: King, as modified, provides the apparatus of claim 1 and method of claim 14, but neither King, Methlin nor Frasca teach that the linker, crankbell or the transverse bar are adjustable.
Maurer teaches an aircraft throttle control apparatus (83) in which the linkage comprises an adjustable linker (82). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the thrust control apparatus of King, as modified by Methlin and Frasca, with an adjustable linker as taught by Maurer in order to enable adjustability and fine tuning within the control linkage.

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,644,588 B2) in view of Methlin (US 1,536,515 A), Frasca (US 3,378,938 A) and Maurer (US 2,656,133 A).
Regarding independent claim 34 (as best understood): King teaches a method of controlling thrust in a tiltrotor craft (11) comprising: providing a grip support (such as 55) adapted to be connected to a thrust control handle (51), and a linkage between the handle and the engine thrust control (c. 3, ℓ. 30-32: power levers 55 are analogous to the collective in helicopters and throttle in fixed wing aircraft, meaning that these levers control the total thrust of the rotors). King is silent to details of the linkage.
Methlin teaches a linkage for an aircraft flight control inceptor (see figure) which comprises a grip support (such as shaft M) adapted to be connected to a control handle (such as wheel V),
a three bar assembly comprising a first bar (b-c) and a second bar (a-d),
wherein the grip support is connected to the first and the second bar by a first pivot (a) and a second pivot (b), respectively, wherein each of the first bar and second bar is connected by a third pivot (bracket at c) and a fourth pivot (bracket at d), respectively, to a floor support (),
(page 1, ℓ. 39-49).
Since King is silent to the linkage which converts movement of the thrust control handle into input to the engine thrust control, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the thrust control apparatus of King with a linkage assembly such as taught by Methlin for the purpose of providing a control inceptor which remains horizontal during operation, to increase operator comfort.
Methlin however is silent to a transverse bar connected at a first end to the first or second bar or both and at a second end to a linker, which linker is connected to a first end of a crankbell connected to a crankbell pivot connected to the floor support below the first and second bars.
Frasca teaches an aircraft control inceptor linkage which comprises a transverse bar (72) connected at a first end to a first bar (1/71) and at a second end to a linker (75 or 73); and a crankbell (74) connected to a crankbell pivot (visible in fig. 2 at the corner of the L-shaped element 74) that is connected to the floor support (119) below the first bar (see fig. 2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the thrust control apparatus of King, as modified by Methlin, with a linkage assembly such as taught by Frasca for the purpose of increasing the flexibility in placing the control components, such as by increasing the vertical spacing of the linkages from the control handle.
In so doing, the movement of the thrust control handle of King would be would be substantially linear and substantially parallel to the floor support in the same sense that the movement of the thrust control handle of the present invention is considered substantially linear and substantially parallel to the floor support, and would linearly control engine thrust when moved from a forward position to an aft position.
(83) in which the linkage comprises an adjustable linker (82). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the thrust control apparatus of King, as modified by Methlin and Frasca, with an adjustable linker as taught by Maurer in order to enable adjustability and fine tuning within the control linkage.
King, relied upon for the thrust control apparatus, is not considered to require friction or springs on the thrust control handle to remain at any position along the range of thrust control, since King does not disclose the use of springs or friction for this purpose. Similarly, Methlin, relied upon for the linkage bar assembly, does not disclose the use of springs or friction in order for the control handle to remain at any position along the linear range of thrust control, and as such is considered to not require friction or springs for this purpose. Consequently, the thrust control apparatus of King, as modified, is considered to not need friction or springs on the thrust control handle to remain at any position along the linear range of thrust control. Note that while the thumbwheel 53 of King is disclosed to comprise an internal spring, that spring is not disclosed to maintain the position of the control lever 55 of King or even shown in a configuration sufficient to do so.
Regarding claim 35: King, as modified, provides the method of claim 34, further comprising attaching an interchangeable thrust control handle (King 51) to the grip support (King 55).
Regarding claim 36: King, as modified, provides the method of claim 34, wherein the thrust control motion is minimally arcuate or rotary (as modified and in the same sense that the motion of the thrust control handle of the present invention is minimally arcuate or rotary).

Response to Arguments
Applicant's arguments filed September 13, 2021, have been fully considered but they are not persuasive.
(page 9) that the rejection fails to render obvious the claimed invention because “Methlin and Frasca in combination require Methlin’s bar bc, Frasca’s control rod 71, and Frasca’s aileron lever arm 72 to do the job done by the claimed first bar (or second bar) and the claimed transverse bar.” Applicant goes on to conclude that “the claimed invention performs more simply, with only two components, the tank of converting a linear motion to a perpendicular motion, where the proposed combination of Methlin and Frasca discloses three.” 
This argument is not persuasive, at least because the claims nowhere require the conversion of motion to be performed by a specific number of elements.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., converting to perpendicular motion using only two elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant counts Methlin bc, Frasca 71 and Frasca 72 to total three elements to contrast with the claimed first or second bar and the claimed transverse bar for a total of two elements of the claimed invention. There is no argument about Frasca 72, which is considered to correspond to the claimed transverse bar. This calculation assumes that Methlin bc and Frasca 71 correspond to separate and distinct devices in the final modified product. However, Methlin bc and Frasca 71 do not correspond to two separate elements but rather both correspond to the claimed first bar. The consideration of the elements bc of Methlin and 71 of Frasca was clearly set forth in the previous Office Action (Office Action of 6/11/2021, page 4, paragraph e: “first bar bc”, page 5, paragraph f: “first bar 1/71”). In fact, Frasca is not relied upon for a first bar (since one is already present in Methlin) and neither the present rejection nor the previous rejection propose incorporating element 71 of Frasca into the linkage of Methlin (Office Action of 6/11/2021, page 6, paragraph below the figure: “Note that as modified, the thrust control handle of King would be mounted to the 4-bar support linkage of Methlin, and the transverse bar of Frasca would be mounted to the first bar of Methlin”). Applicant’s consideration of the combination of references is not commensurate with the rejection of record.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647